UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-6768


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

AARON COPPEDGE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Fox, Senior
District Judge. (4:09-cr-00064-F-1; 4:15-cv-00009-F)


Submitted:   February 15, 2017              Decided:   February 17, 2017


Before MOTZ and KING, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed and remanded by unpublished per curiam opinion.


Aaron Coppedge, Appellant Pro Se.      Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Aaron Coppedge seeks to appeal the district court’s order

granting       the     Government’s               motion      for     summary       judgment     and

denying    relief       in        his    28       U.S.C.      § 2255        (2012)    proceeding.

Although       “[t]he        parties          .     .    .    have     not       questioned      our

jurisdiction[,]         .    .     .    we    have       an    independent          obligation    to

verify the existence of appellate jurisdiction” and may exercise

jurisdiction only over final orders and certain interlocutory

and collateral orders.                  Porter v. Zook, 803 F.3d 694, 696 (4th

Cir. 2015) (internal quotation marks omitted).                                    “Ordinarily, a

district court order is not final until it has resolved all

claims    as     to    all    parties.”                 Id.   (internal          quotation     marks

omitted).        “Regardless            of        the   label       given    a    district     court

decision, if it appears from the record that the district court

has not adjudicated all of the issues in a case, then there is

no final order.”            Id.

     In    his       initial,       unsigned            § 2255      motion,      which   he    later

cured,     Coppedge          raised       eight          claims       involving       ineffective

assistance of trial and appellate counsel; Fourth, Fifth, and

Sixth     Amendment          violations;                due    process        violations;        and

allegedly erroneous sentencing enhancements.                                 Coppedge filed an

amended    § 2255       motion          and       raised      four    distinct       claims:     (1)

ineffective          assistance          of        trial      counsel         for     failing     to

investigate       an    alibi          witness;         (2)   ineffective           assistance    of

                                                    2
trial counsel for giving erroneous plea advice; (3) ineffective

assistance       of    trial     counsel     for       failing     to    object    to     one

sentencing enhancement; and (4) prosecutorial misconduct based

on the alleged use of false testimony.

      Because      the    district      court         did   not    rule    on     the    four

additional       claims    raised     in    the    amended        § 2255   motion,       that

court    “never       issued    a   final    decision        on    [Coppedge’s          § 2255

motion].”    Id.       Thus, we lack jurisdiction over the appeal.

      Accordingly,        we    dismiss     the        appeal     and    remand    to     the

district court for consideration of Coppedge’s remaining four

claims.     We express no opinion on the ultimate disposition of

the additional claims.              “We [also] express no opinion regarding

the   district        court’s    dismissal       of    [Coppedge’s]        other    [eight]

claims.”     Id.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court    and      argument      would     not    aid    the   decisional

process.

                                                                DISMISSED AND REMANDED




                                             3